Citation Nr: 0621006	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  01-04 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Houston, Texas


THE ISSUES

1.  Entitlement to an initial, compensable rating for tremors 
of the head and neck prior to May 3, 2004.

2.  Entitlement to a rating in exces of 10 percent for  
tremors of the head and neck since May 3, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from December 1963 to 
September 1967, and from December 1990 to May 1991.

In October 1999, the veteran and his wife testified during a 
hearing before a hearing officer at the RO; a transcript of 
the hearing is of record.

This appeal to the Board of Veterans Appeals (Board) arises 
from a February 2002 rating action that granted service 
connection and assigned an initial noncompensable rating for 
tremors of the head and neck, from July 17, 1998.  The 
veteran filed a Notice of Disagreement with the initial 
rating assigned in March 2002.    The RO issued a Statement 
of the Case (SOC) in October 2002, and the veteran filed a 
Substantive Appeal in November 2002.

In November 2003, the Board remanded these matters to the RO 
for further development of the evidence and for due process 
development.  After accomplishing some of the requested 
action, the RO continued the denial of the claim (as 
reflected in the March 2005 Supplemental SOC (SSOC)).


In August 2005, the Board again remanded these matters to the 
RO for further development of the evidence and for due 
process development.  By rating action of February 2006, the 
RO granted a 10 percent rating for tremors of the head and 
neck from May 3,  2004  The RO issued a SSOC later in 
February 2006.

Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection, the Board 
has characterized the issue on appeal in light of Fenderson 
v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).  Moreover, while the RO has 
granted a higher rating of 10 percent during the pendency of 
this appeal, inasmuch as higher ratings are available this 
condition before and after May 3, 2004, and the veteran is 
presumed to seek the maximum available benefit for a 
disability, claims for a higher rating at each stage (as 
reflected on the title page) remains viable on appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 
6 Vet. App. 35, 38 (1993). 

For the reasons expressed below, the claims on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran when 
further action, on his part, is required.

As a final preliminary matter, the Board notes that, in 
October 2005, the veteran requested compensable ratings for 
his service-connected hearing loss disability and erectile 
dysfunction.  Those issues have not been adjudicated by the 
RO and are not properly before the Board; thus, they are 
referred to the RO for appropriate action.  


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In August 2005, the Board remanded the issue on appeal to the 
RO for further development of the evidence, to include giving 
the veteran the opportunity to present information and 
evidence pertinent to his claim, and obtaining any additional 
evidence for which he provided sufficient information 
following the procedures prescribed in 38 C.F.R. § 3.159.  In 
response to the RO's September 2005 letter, the veteran in 
October 2005 submitted a copy of an April 2005 outpatient 
neurological evaluation for tremors at the VA Medical Center 
(VAMC), Houston, Texas, along with a statement reporting  
subsequent VA neurological evaluation by the same physician 
in September 2005.  However, the RO did not obtain a copy of 
the September 2005 neurological evaluation, nor did it 
request copies of any and all records of neurological 
evaluation and/or treatment for tremors at that VAMC prior 
and subsequent to April 2005-medical  records that would 
have an impact on both claims on appeal.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Thus, the Board finds that all 
outstanding records of neurological treatment and evaluation 
of the veteran for tremors at the Houston VAMC up to the 
present time, to specifically include a September 2005 
evaluation, should be obtained and associated with the claims 
file.  The Board points out that, under 38 C.F.R. § 3.159(b), 
efforts to obtain Federal records should continue until 
either such records are received, or notification is provided 
that further efforts to obtain them would be futile.  See 
38 C.F.R. § 3.159(c)(1).  

While the matter is on remand, the RO should also give the 
veteran another opportunity to present information and/or 
evidence pertinent to the claim on appeal, notifying him that 
he has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103 (West 2002); but see also 38 U.S.C.A. § 5103(b)(3)) 
(West Supp. 2004) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period).  The RO should invite 
the veteran to submit all pertinent evidence in his 
possession, and also ensure that its notice to him meets the 
requirements of the recent decision of the United States 
Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
appropriate.  The RO should specifically request that the 
veteran provide authorization to enable it to obtain copies 
of any records of his treatment and/or evaluation of his  
tremors by Susan M. Baser, M.D, from 2002 to the present 
time; and by Joseph Jankovic, M.D., and Yavuz Silay, M.D., 
from 2004 to the present time

After providing the required notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2005).  

The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  
While the RO has already assigned separate ratings for the 
tremors at issue from distinct points in time, on remand, the 
RO's adjudication of the claims should reflect continued 
consideration of whether any or further staged rating of the 
disability, pursuant to the Fenderson decision, cited to 
above, is appropriate.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Houston 
VAMC complete copies of all records of 
neurological treatment and/or evaluation 
of the veteran for tremors from the date 
of service discharge to the present, to 
specifically include the report of a 
September 2005 evaluation.  In requesting 
these records, the RO should follow the 
current procedures of 38 C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file. 

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should 
specifically request that the veteran 
provide authorization to enable it to 
obtain records of his treatment and/or 
evaluation for tremors by Susan M. Baser, 
M.D., Allegheny Neurological Associates, 
East Wing Office Building, Suite 206, 420 
East North Avenue, Pittsburgh, 
Pennsylvania 15212, from 2002 to the 
present and by Joseph Jankovic, M.D., and 
Yavuz Silay, M.D., Baylor College of 
Medicine, Parkinson's Disease Center and 
Movement Disorders Clinic, 65550 Fannin, 
Suite 1801, Houston, Texas 77030, from 
2004 to the present.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
also ensure that its letter meets the 
requirements of the Court's recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as appropriate.  The RO's 
letter should clearly explain that the 
veteran has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

4.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  The RO's 
adjudication of the claims should reflect 
continued consideration of whether any or 
further staged rating of the disability, 
pursuant to the Fenderson decision, cited 
to above, is appropriate

6.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO must furnish to him 
and his representative an appropriate 
SSOC that includes clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).
  
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See                38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).

